Citation Nr: 0637676	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic back disorder 
claimed as due to an in-service motor vehicle accident.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1971 to August 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.

In April 2006, the Board remanded the case for specific and 
comprehensive development as cited below.  The veteran was 
sent a copy of that remand as well as correspondence 
indicating what he should sign and otherwise fill out and 
return so that development could be undertaken.  There has 
been no response from the veteran.  Accordingly, the 
requested VA examination and opinions could not be 
undertaken.


FINDING OF FACT

The veteran did not injure his back in an in-service motor 
vehicle accident.  


CONCLUSION OF LAW

A chronic back disorder is not the result of any in-service 
motor vehicle accident.  38 U.S.C.A.§§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Considerations

Prior to assessing the merits of the appeal, VA's application 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, must be 
considered.  The record contains several letters informing 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  All of the letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim of service connection.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Any 
timing error can be cured when VA employs proper subsequent 
process.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  That has been accomplished in this case.  Moreover, 
the veteran was generally advised to submit any additional 
evidence that pertained to the matter.  There is nothing to 
indicate that he did not understand what was required of him 
before VA could or would act further, notwithstanding that 
the veteran did not respond to any of these requests.  In 
fact, his prior communications would tend to reflect that he 
did understand what evidence was required and who was 
responsible for obtaining same. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date should the claim be 
granted.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant.

The VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when such is necessary to 
make a decision on the claim. 38 C.F.R. § 3.159.  The claims 
file contains service medical records, as well as post-
service treatment reports from private and VA facilities 
relating to back problems.  Absent the information requested 
from the veteran in the initial portion of the Board's 
remand, and as stated therein, an additional current VA 
examination becomes irrelevant.  See 38 C.F.R. 
§ 3.159(c)(4)(A).

Although an opinion was not obtained in connection with the 
veteran's claim, the Board finds that VA was not under an 
obligation to obtain an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran sustained an in-
service back injury or that current disability is in any way 
related to service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by the veteran of 
a causal connection between the disability and service).  The 
veteran has not brought forth evidence even suggestive of a 
causal connection between the back disability and service.  

Based on the foregoing, given the circumstances of this case, 
any additional development or notification would serve no 
useful purpose, and VA has satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service records are limited and reflect no 
evidence of a motor vehicle accident or back injury.  The 
records reflect that he injured his right hand when he 
sustained a glass cut in July 1973.  On his separation 
examination, he indicated that he was in good health and did 
not cite any residuals of any in-service motor vehicle 
accident.

The veteran has submitted photos of a car damaged in what he 
alleges was an in-service accident.  

He has also submitted an undated photo showing a bandage on 
his left hand. Service connection has been granted for an 
avulsion fracture, residuals of a middle finger injury, for 
which a 10 percent rating was assigned

The veteran has also indicated that he was hospitalized at a 
Tennessee hospital for the residual injuries but that records 
are unavailable from that facility due to the lapse of time 
since the 1971 injury.

The veteran's mother has submitted a statement reporting that 
she had been called by the American Red Cross and told that 
he had been in an auto accident in 1971 while stationed at 
Ft. Rucker, Alabama, and was hospitalized in Tennessee.

The veteran has current back complaints and a clinical 
history of back problems.  Although he has consistently 
alleged that his initial back injury was in service, there is 
also a confirmed indication of post-service back injuries 
including while at work.  

In an effort to obtain pivotal data so that additional 
medical opinion might be obtained, the Board remanded the 
case in April 2006 for the veteran to provide further details 
as to the auto accident in service, e.g., photos, press 
coverage, police reports.  He was requested to provide 
information concerning the hospital where he received care 
and provide releases for the RO to obtain records.  In 
addition the RO was to arrange for an examination if records 
were received reflecting treatment contemporaneous with an 
in-service automobile accident. 

In addition to a copy of the Board's remand, the RO sent the 
veteran correspondence asking that he submit requested forms 
and provide the requested information so that further 
development could be accomplished.  The veteran has not since 
responded in any fashion.  Because he did not provide the 
requested information, a VA examination was not undertaken.

In adjudicating this appellate claim, the evidence basically 
consists of the veteran's statement that he was in an auto 
accident in service and his mother's statement that she was 
called by the Red Cross and told the same.  There are, 
however, no clinical records available from this care, and 
there is no mention of it or any residuals in his service 
records including at the time of the separation examination.  
Moreover, although he has been asked on repeated occasions to 
provide additional data with regard to this incident, or at 
least provide releases so that VA can obtain such data, he 
has not done so.  The records for the hospital care are 
purportedly not available due to the lapse of time since the 
alleged incident.  He has not otherwise provided collateral 
documentation (or even release so that VA could obtain) such 
as clippings, letters, police records, etc., which might 
support these contentions.  Finally, the veteran has had 
confirmed episodes of repeated work-related back injuries 
since service separation while at work.

Extraordinary effort has been undertaken to obtain as much 
information as possible.  Although VA does have a duty to 
assist the veteran in the development of his claims, that 
duty is not limitless.  His cooperation in responding to 
requests for information is required.  As the Court has 
noted, the duty to assist in the development and adjudication 
of a claim is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The preponderance of the evidence is against the veteran's 
claim of service connection for a back disability.  Although 
the veteran and his mother contend that the veteran injured 
his back in service, he did not provide any assistance in 
obtaining records from his alleged hospitalization at the 
time.  Further, there is no corroborative evidence in his 
service medical records.  Thus, the Board finds that that the 
preponderance of the evidence indicate that the veteran did 
not injure his back in an in-service motor vehicle accident.  
Finally, there is no medical evidence attributing any current 
back disability to an in-service injury.  The appeal is 
denied.


ORDER

Service connection for a chronic back disorder claimed as due 
to an in-service motor vehicle accident is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


